Citation Nr: 0402473	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  00-15 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the reduction in the rating for the veteran's 
service-connected mechanical low back pain with scoliosis 
from 10 percent to noncompensably (zero percent) disabling 
was proper.

2.  Entitlement to an increased rating for mechanical low 
back pain with scoliosis, currently evaluated as 
noncompensably (zero percent) disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which implemented a proposed rating 
reduction reducing the disability rating for the veteran's 
service-connected mechanical low back pain with scoliosis 
from 10 percent to noncompensably (zero percent) disabling, 
effective March 1, 2000.  The veteran filed a timely appeal 
to this adverse determination.

The issue of entitlement to an increased rating for 
mechanical low back pain with scoliosis, currently evaluated 
as noncompensably (zero percent) disabling, will be addressed 
in the REMAND immediately following this decision.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a rating decision dated in December 1992, the RO 
granted service connection for the veteran's mechanical low 
back pain with scoliosis, and assigned a 10 percent rating 
for this disorder, effective September 29, 1992. 

3.  In a rating decision dated in August 1999, the RO 
proposed to reduce the disability rating for the veteran's 
mechanical low back pain with scoliosis from 10 percent to 
noncompensable (zero percent); this proposed rating reduction 
was effectuated in a rating decision dated in December 1999, 
with an effective date of March 1, 2000 assigned for this 
reduction.

5.  At the time of the reduction, the veteran's mechanical 
low back pain with scoliosis had been rated as 10 percent 
disabling since September 1992, a period of  more than 5 
years.

6.  The RO's rating reduction satisfied procedural due 
process requirements and was based upon clear medical 
evidence showing that the veteran's back disorder was 
manifested by, at best, slight subjective symptoms, with no 
evidence of any objective findings of any abnormality on 
physical and x-ray examinations.


CONCLUSION OF LAW

The reduction of the rating for the veteran's mechanical low 
back pain with scoliosis from 10 percent to noncompensably 
(zero percent) disabling was proper.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 
3.344, 4.1, 4.2, 4.13, 4.40, 4.45. 4.59, 4.71a, Diagnostic 
Code 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim was filed in March 2000, prior to the 
November 2000 effective date of the VCAA, and remains 
pending. [or, The Board notes that the VCAA became law in 
November 2000 and that the veteran filed his claim for VA 
benefits in this case after that date, in March 2001.]  Thus, 
the provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate her claim as to 
whether the reduction in the rating for the veteran's 
service-connected mechanical low back pain with scoliosis 
from 10 percent to noncompensably (zero percent) disabling 
was proper, as well as notice of the specific legal criteria 
necessary to substantiate this claim.  The Board concludes 
that discussions as contained in the initial rating decision 
dated in December 1999, in the statement of the case (SOC) 
issued in February 2000, in the supplemental statements of 
the case (SSOCs) issued in December 2000 and May 2003, and in 
correspondence to the veteran have provided her with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate her claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in June 2000, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and her 
representative further plainly shows through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate her claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA outpatient treatment notes and examination reports, 
including multiple physical and x-ray examinations of the 
veteran's spine, and several personal statements made by the 
veteran in support of her claim.  The RO has obtained all 
pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate her claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim.  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate her claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

In considering whether the RO's reduction in the disability 
rating for the veteran's mechanical low back pain with 
scoliosis from 10 percent disabling to noncompensably (zero 
percent) disabling was proper, the Board notes that the 
veteran was initially notified of the RO's proposed reduction 
in the evaluation for said disorder in a rating decision 
dated in August 1999.  The Board finds that this rating 
decision and its accompanying cover letter complied with the 
provisions of 38 C.F.R. § 3.105(e), which requires, inter 
alia, notification of the proposed reduction in evaluation, a 
statement of the facts and reasons for such reduction, such 
as recent improvement in physical condition, and an 
opportunity to submit evidence indicating that the reduction 
should not be made.  Therefore, compliance with the 
procedural due process requirements spelled out in 38 C.F.R. 
§ 3.105 appears to have been adequate.

In Brown v. Brown, 5 Vet. App. 413 (1993), the United States 
Court of Appeals for Veterans Claims ("Court") identified 
general regulatory requirements which are applicable to all 
rating reductions.  Pursuant to 38 C.F.R. § 4.1, it is 
essential, both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.  Brown, 5 Vet. App. at 420.  Similarly, 38 
C.F.R. § 4.2 (2003) establishes that "[i]t is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of the disability present."  Id.  The Court has held that 
these provisions "impose a clear requirement" that rating 
reductions be based on the entire history of the veteran's 
disability.  Id.

Furthermore, 38 C.F.R. § 4.13 (2003) provides that when any 
change in an evaluation is to be made, "the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in the thoroughness of the examination or in use 
of descriptive terms."  Id., 5 Vet. App. at 420-421.  In 
light of these provisions, 

...the RO and Board are required in any 
rating-reduction case to ascertain, based 
on the entire recorded history of the 
condition, whether the evidence reflects 
an actual change in the disability and 
whether the examination reports 
reflecting such change are based upon 
thorough examinations.

Id., 5 Vet. App. at 421 (citation omitted).

Finally, under the provision of 38 C.F.R. §§ 4.2 and 4.10 
(2003), a rating reduction may not be based solely on the 
fact that an improvement has actually occurred, but also on 
whether the improvement actually reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  Id.

The Board further notes the 10 percent rating for the 
veteran's low back disorder was in effect for approximately 
71/2  years (from September 1992 to March 2000).  The period is 
calculated from the effective date of the rating until the 
effective date of the actual reduction.  Brown v. Brown, 5 
Vet. App. 413, 419 (1993).  Ratings which have been in effect 
for five or more years are protected under the provisions of 
38 C.F.R. § 3.344, which sets forth certain additional 
regulatory requirements which must be complied with before 
these evaluations may be reduced.  Brown, 5 Vet. App. at 417 
(1993).  

For ratings which have been in effect for five years or more, 
38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by a change of medical findings or diagnosis 
so as to produce the greatest degree of stability of 
disability evaluations, consistent with the laws and 
regulations governing disability compensation.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction of an evaluation.  Ratings on account of diseases 
subject to temporary or episodic improvement, for example, 
psychotic reaction, epilepsy, psycho-neurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
of the evidence of record clearly warrants the conclusion 
that sustained improvement has been demonstrated.  Moreover, 
although material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).  If doubt remains, 
after according due consideration to all the evidence 
developed by the several items discussed in § 3.344(a), the 
rating agency will continue the rating in effect.  38 C.F.R. 
§ 3.344(b).

A review of the veteran's service medical records reveals 
that she complained of back pain in May 1990.  X-rays at that 
time revealed minimal dextroscoliosis of the thoracic spine 
with no associated deformities.  She subsequently complained 
of mid back pain in December 1991, which she reported began 
after heavy lifting.  A diagnosis of mechanical mid back pain 
was rendered, and the veteran was advised to begin back 
stretching and strengthening exercises.  A second clinical 
record dated in December 1991 indicated diagnoses of mid-back 
pain and mild rotoscoliosis.  The veteran was seen for 
chronic mid back pain on several occasions in early 1992.  In 
April 1992, the veteran underwent a scoliosis survey, 
including x-rays, which resulted in a diagnosis of 
levoscoliosis in the lower thoracic and upper lumbar spine.  
The veteran's service separation examination indicated a 
finding of dextroscoliosis of the spine, with negative 
straight leg raising.

In November 1992, some 2 months after discharge from the 
military, the veteran underwent a VA general medical 
examination.  At that time, she reported a history of back 
pain since 1990 which "comes and goes."  She stated that 
this pain was mostly in the dorsal area.  She reported that 
this pain could come on while standing or sitting, but did 
not stay.  On physical examination, the veteran's pain was 
mostly over the T8 level.  She had slight dorsal scoliosis.  
There was no muscle spasm.  An exaggerated thoracolumbar 
lordosis was noted.  The veteran had a normal gait, and 
tiptoe, heel-walk and squat were all good.  Motor functioning 
of the lower extremities was good, and deep tendon reflexes 
were equal.  Pinprick sensation was full.  The examiner 
rendered a diagnosis of mechanical low back pain with 
scoliosis.

Based on this evidence, service connection for mechanical low 
back pain with scoliosis was granted in December 1992, with 
an effective date of September 1992.  A 10 percent disability 
rating was assigned for this disorder.

VA outpatient treatment notes indicates several more 
complaints of back pain in 1993 and again in January 1994, 
following a motor vehicle accident, with diagnoses of 
mechanical low back pain and scoliosis.  However, extensive 
VA outpatient treatment notes dated from early 1994 until the 
present do not indicate any further complaints of back 
problems until December 17, 1997.  A VA medical certificate 
on that date indicates that at that time, the veteran was 
bending over to the left and felt a "spasm" on the left 
flank, with no other symptoms.  She reported that after this 
incident her back only hurt when lifting up or bending over.  
Examination revealed no evidence of muscle spasm and no 
tenderness, but 15 to 20 degrees of scoliosis in the thoracic 
spine.  The examiner rendered a diagnosis of spasm of the 
latissimus dorsi muscle, and recommended the use of Motrin, 
rest, and a heat pad.

In January 1998, the veteran underwent a VA spine 
examination.  At that time, she complained of back pain on 
and off since December 17, 1997, at which time she reported 
to the emergency room and was treated with rest and Motrin.  
She stated that bending over or lifting caused the pain to 
worsen.  She reported that she was employed as a mail 
processor, and lifted 10-15 pounds of mail per day.  When 
asked about time lost from work, she stated that she took the 
day off on December 17, 1997.  

On physical examination, there was no abnormality of the 
musculature.  There was some tenderness present at T12-L1.  
There was evidence of mild scoliosis of the lower thoracic 
spine.  Range of motion testing of the back revealed flexion 
forward to 65 degrees, extension backward to 5 degrees, 
lateral flexion to the right and left to 30 degrees, rotation 
to the right to 35 degrees, and rotation to the left to 40 
degrees.  The veteran complained of some discomfort with 
rotation.  She could squat without discomfort, and straight 
leg raising was negative.  Sensation was normal, and the 
veteran denied any numbness or tingling.  There were no 
postural abnormalities or fixed deformities.  X-rays of the 
thoracic spine and lumbar spine were normal.  The examiner 
rendered a diagnosis of back strain.

In March 1999, the veteran underwent a VA spine examination.  
At that time, the examiner noted the veteran's history of 
back complaints in service, including the final diagnosis of 
minimal dextroscoliosis of the thoracic spine with no 
associated deformities at the time of discharge.  The 
examiner noted that the veteran's "scoliosis is a 
developmental condition that would have had its origin prior 
to service."  He also noted that "She states that her back 
does not bother her at the present time and she has not lost 
any work in the last couple of months because of her back 
pain."  

Physical examination of the veteran's spine revealed a slight 
prominence of the right scapula consistent with a 
dextroscoliosis of the spine with the apex at the T7-T8 area.  
There also appeared to be a slight curvatures of the lumbar 
spine, which was noted to be supported by x-ray evidence in 
the medical record.  There was no evidence of tenderness or 
muscle spasm on examination, and the veteran was able to 
squat freely without difficulty.  Range of motion testing of 
the lumbar spine revealed flexion forward to 90 degrees, 
extension backward to 30 degrees, lateral flexion to the 
right and left to 40 degrees, and rotation to the right and 
left to 30 degrees.  Gait was normal, and heel-to-toe walk 
was within normal limits.  Neurosensory examination was 
normal, and deep tendon reflexes were normal throughout all 
extremities.  There were good pulses throughout.  

The examiner then rendered the following diagnosis:

Complaint of back problems.  The patient 
reports this was first noticed when she 
was lifting a weapons rack in Saudi 
Arabia.  However, there was work-up for 
this prior to the point in June at Fort 
Hood, Texas, apparently [she] had been 
complaining of back pain, was diagnosed 
with a "crooked spine."  She does have 
diagnosis of scoliosis.  The physical 
examination did reveal consistencies with 
the X-rays performed in June 1991.  At 
the present time physical findings are 
within normal limits for range of motion 
and normal gait.

A notation appended to this report indicates that in April 
1999, x-rays of the veteran's spine were taken which showed 
minimal thoracic curvature and a normal lumbar spine.

In a rating decision dated in August 1999, the RO proposed to 
decrease the disability rating assigned for the veteran's 
mechanical low back pain with scoliosis from 10 percent to 
noncompensably (zero percent) disabling.  The only evidence 
submitted by the veteran in response to this proposed 
reduction was a statement dated in August 1999, in which she 
stated that "the exam for my S/C back condition was on a 
good day for my condition."  In a rating decision dated in 
December 1999, the RO effectuated the proposed rating 
reduction, effective March 1, 2000.

The veteran's chronic lumbosacral strain has been evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5295.  Pursuant to this code section, a noncompensable 
(zero percent) rating is warranted for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent rating is 
warranted when there is characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain which 
is manifested by muscle spasm on extreme forward bending and 
a loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent rating is warranted when such 
lumbosacral strain is severe, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Following a review of this evidence, the Board finds that, at 
the time of the rating reduction at issue, the evidence 
showed that the veteran's service-connected back disorder had 
undergone improvement, and established that there was an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  The Board observes 
that at the time of the veteran's March 1999 VA examination, 
she reported that her back did not bother her at all, and 
examination revealed completely normal findings, including a 
full range of back motion, no pain or tenderness, no muscle 
spasm, no neurological abnormalities, and normal gait and 
movements.  X-rays of the veteran's thoracic and lumbar spine 
were normal, save for a finding of minimal thoracic 
curvature, described by the examiner as a congenital or 
developmental defect unrelated to service.  The examiner 
concluded that "At the present time physical findings are 
within normal limits for range of motion and normal gait."  
The Board finds that this examination was as full and 
complete as that upon which payments were originally 
authorized in December 1992, to particularly include the 
November 1992 VA examination report.  The March 1999 
examination report included a recitation of the veteran's 
present complaints, a detailed review of the complaints, 
findings and diagnoses rendered in service, thorough current 
physical and x-ray examinations, and a medical diagnosis.  
The physical examination included full range of motion 
testing, expressed in degrees of motion, various motion 
tests, including squatting, heel-to-toe walking, and gait 
testing, as well as neurosensory testing, deep tendon 
reflexes examination, and pulses examination.  Full thoracic 
and lumbar spine x-rays were taken and discussed by the 
examiner in an addendum to his report once the results of 
these x-rays became available.  

In addition, the evidence established that there was an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work, as she reported that 
she had "not lost any work in the last couple of months 
because of her back pain," and stated that her back did not 
bother her at present.  

Furthermore, while a VA treatment note dated December 17, 
1997 shows that the veteran apparently strained her 
latissimus dorsi muscle while bending over, examination at 
that time revealed no tenderness and no muscle spasm.  The 
only finding was of 15 to 20 degrees of scoliosis of the 
thoracic spine.  While it appears that this strain was still 
causing some decreased range of motion and tenderness on 
palpation at T12-L1 at the time of the January 1998 VA 
examination a few weeks later, all other testing, including 
x-rays of the spine, was normal, and the veteran responded 
when asked that the only time lost from work due to this 
injury was the day of the initial strain on December 17, 
1997.  Outpatient treatment notes after this time are silent 
for any complaints of back problems, and, as noted above, she 
reported that her back was asymptomatic at the time of 
examination in March 1999, at which time all findings were 
completely normal.

Furthermore, the Board observes that, even in light of the 
veteran's contention that she was examined on a "good day," 
reports of occasional pain when performing certain movements 
would constitute slight subjective symptoms only, in light of 
the completely normal objective findings on detailed physical 
and x-ray examinations in March 1999.  Pursuant to DC 5295, 
lumbosacral strain with slight subjective symptoms only 
corresponds to a noncompensable (zero percent) rating.

Therefore, the Board finds that the RO was correct in 
reducing the disability rating for the veteran's mechanical 
low back pain with scoliosis from 10 percent to 
noncompensably (zero percent) disabling, effective March 1, 
2000.  


ORDER

The reduction of the disability rating for the veteran's 
mechanical low back pain with scoliosis from 10 percent to 
noncompensably (zero percent) disabling was proper, and the 
appeal is denied.


REMAND

In considering the veteran's claim for an increased rating 
for mechanical low back pain with scoliosis, currently 
evaluated as noncompensably (zero percent) disabling, the 
Board notes that effective September 26, 2003, VA revised the 
criteria for diagnosing and evaluating spine disabilities, as 
codified at 38 C.F.R. §§ 4.71a.  See 61 Fed. Reg. 51,454-
51,458 (2003).  The new criteria for evaluating service-
connected spine disabilities are codified at newly designated 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  61 
Fed. Reg. 51,457.  As the RO has not yet had an opportunity 
to evaluate the veteran's mechanical low back pain with 
scoliosis with consideration of these new criteria, a remand 
to the RO for this action is required.

The Board notes further, that in order to properly evaluate 
the veteran's service-connected low back disability, another 
VA examination appears to be warranted in order to properly 
address the current regulatory criteria.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should afford the veteran a VA 
examination of her service-connected 
mechanical low back pain with scoliosis.  
The claims folder should be provided to 
and reviewed by the examiner.  Any tests 
or procedures deemed necessary (including 
x-rays) should be conducted.  The examiner 
should provide the range of motion of the 
spine in degrees.  Symptoms such as pain, 
stiffness, or aching in the area of the 
spine affected should be noted, as should 
muscle spasm, guarding, or abnormal gait.  
The presence of objective evidence of 
pain, excess fatigability, incoordination, 
and weakness should be noted, as should 
any additional disability due to these 
factors.  The examiner should report all 
signs and symptoms necessary for rating 
the low back condition under the latest 
rating criteria.  

2.  The RO should readjudicate the issue 
of the veteran's entitlement to an 
increased rating for mechanical low back 
pain with scoliosis, currently evaluated 
as noncompensably (zero percent) 
disabling, with due consideration given to 
the revised criteria for diagnosing and 
evaluating spine disabilities which became 
effective September 26, 2003.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until she is notified.  



	                     
______________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



